  Case 2:19-cv-14736-SRC Document 17 Filed 06/05/20 Page 1 of 6 PageID: 955



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
TODD F. PERKOWSKI,                               :         Civil Action No. 19-14736 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Todd F. Perkowski

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that he was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning November 20, 2014. A hearing was held before ALJ Ricardy

Damille (the “ALJ”) on April 6, 2018, and the ALJ issued an unfavorable decision on October 1,

2018. Plaintiff sought review of the decision from the Appeals Council. After the Appeals

Council denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s

final decision, and Plaintiff filed this appeal.

                                                   1
  Case 2:19-cv-14736-SRC Document 17 Filed 06/05/20 Page 2 of 6 PageID: 956



       In the decision of October 1, 2018, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform sedentary work, with certain limitations. At step four, the ALJ

also found that this residual functional capacity was not sufficient to allow Plaintiff to perform

any of his past relevant work. At step five, the ALJ determined, based on the testimony of a

vocational expert, that there are other jobs existing in significant numbers in the national

economy which the claimant can perform, consistent with his medical impairments, age,

education, past work experience, and residual functional capacity. The ALJ concluded that

Plaintiff had not been disabled within the meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on three grounds: 1) the ALJ’s decision is contrary to Third Circuit law; 2) at step

four, the ALJ’s determination that Plaintiff retains the residual functional capacity to perform

frequent handling, fingering and feeling is not supported by substantial evidence; and 3) the

absence of a limitation to the ability to interact with others in the residual functional capacity

determination is not supported by substantial evidence.

       Plaintiff first argues that the ALJ’s decision is contrary to the Third Circuit’s decision in

Boone v. Barnhart, 353 F.3d 203, 210 (3d Cir. 2003). In short, at step four, the ALJ found that

Plaintiff needed a job with a sit/stand option. At step five, the vocational expert testified that

Plaintiff could perform three jobs that would be available with a sit/stand option. Plaintiff is

correct that the Boone Court held as follows:

       SSR 83-12 makes clear that if a person “must alternate periods of sitting and
       standing,” as Boone must have the option to do, she “is not functionally capable
       of doing either the prolonged sitting contemplated in the definition of sedentary
       work (and for the relatively few light jobs which are performed primarily in a

                                                  2
  Case 2:19-cv-14736-SRC Document 17 Filed 06/05/20 Page 3 of 6 PageID: 957



       seated position) or the prolonged standing or walking contemplated for most light
       work.” Id. Thus, the requirement, found by the ALJ, that Boone’s employment
       allow her the option to sit or stand at will every thirty minutes precludes her from
       performing “the prolonged sitting contemplated in the definition of sedentary
       work” as well as “most light work.”

353 F.3d at 210. The Commissioner responds that Plaintiff has misinterpreted Boone and, in

support, points to two non-precedential cases, Martin v. Barnhart, 240 Fed. Appx. 941, 946 (3d

Cir. 2007) (“SSR 83-12 does not automatically dictate a finding of disability where an individual

is limited by a sit/stand option. Rather, SSR 83-12 indicates that a VE should be consulted, and

here, one was”); and Henderson v. SSA, 87 Fed. Appx. 248, 252 (3d Cir. 2004) (VE testimony

about sit/stand option is substantial evidence, even in light of SSR 83-12.)

       The Commissioner is correct. The holding in Boone quoted above must be understood

in the context of the rest of that decision. As the Commissioner argues, the Boone Court did not

hold categorically that a claimant who needs a sit/stand option can never perform sedentary

work. Rather, the Boone Court first rejected the vocational expert’s testimony and then

concluded that the step five determination was not supported by substantial evidence, in light of

SSR 83-12. In the instant case, the vocational expert testified that three jobs would be available

with a sit/stand option. (Tr. 44.) That constitutes substantial evidence to support the

determination at step five; there is no error under Boone. Martin, even though non-precedential,

confirms that the Commissioner has correctly understood Boone.

       Plaintiff next argues that, at step four, the ALJ’s determination that Plaintiff retains the

residual functional capacity to perform frequent handling, fingering and feeling is not supported

by substantial evidence. Plaintiff first contends that the evidence of greater limitation is

“undisputed.” (Pl.’s Br. 11.) Later on that same page, however, Plaintiff has changed this to


                                                  3
  Case 2:19-cv-14736-SRC Document 17 Filed 06/05/20 Page 4 of 6 PageID: 958



saying that Plaintiff’s testimony is undisputed and supported by the opinions of his treating

physicians. (Id.) Plaintiff’s brief fails to recognize, much less engage with, what the ALJ

actually wrote:

       In January 2016, the claimant was referred for an MRI of the cervical spine based
       on repotis to his pain management specialist of cervicalgia; this scan revealed
       right-sided disc herniations at the C4-Tl levels with some indication of foraminal
       narrowing (Ex. 14F). This in fact seemed to correlate with symptoms the claimant
       began to repot1 to his pain management service in approximately July 2016 (Ex.
       11F, 13F): the claimant reported neck and right arm symptoms, and exhibited
       neck tenderness and right arm pain with mild loss of right arm strength ( 4/5) and
       reduced grip strength in the right hand (3/5); the left arm exhibited normal
       strength, and again the lumbar spine exam remained consistent with the original
       2015 exam. The claimant also received injection treatment for the cervical spine,
       and he reported some improvement in pain symptoms. Nonetheless, he continued
       to see his pain management specialist for cervical spine and lumbar spine pain
       through February 2018, and his clinical examination notes remained consistent (in
       fact, identical) during every examination in 2017 and 2018 (Ex. 9F, 12F); the
       claimant reportedly exhibited an antalgic gait, tenderness/spasm in the lumbar and
       cervical spines (with positive straight leg raising), and full strength/sensation in
       all extremities except the right upper extremity (which exhibited 3/5 grip strength
       and 4/5 global strength). The claimant does not appear to have undergone
       physical therapy or to have been considered for surgery or more intensive
       treatment.

       The claimant in November 2016 was also referred to a rheumatology specialist
       after reporting recent swelling and cramping in the hands/wrists (Ex. 10F); on
       exam at that time, he was noted to exhibit some puffiness about the MCP joints in
       both hands (lumbar tenderness was also noted). Medication was adjusted and this
       appeared to improve psoriatic arthritis symptoms; during his next exam in
       February 2017, the claimant exhibited no signs of synovitis or swelling in any
       joints (though lumbar tenderness was apparent, Ex. 10F). He did exhibit mild
       tenderness and swelling in the hands in May 2017 (medication was adjusted), but
       in June 2017 he exhibited normal hand/wrist and shoulder joints despite
       tenderness in the cervical and lumbar spines (Ex. 10F). He reported right shoulder
       pain (in addition to lumbar/cervical spine pain) in November 2017, but he was
       also noted to exhibit good grip strength with both hands (Ex. 10F). It appears, in
       short, that the claimant experienced some occasional flare ups in his psoriatic
       arthritis (usually with symptoms consisting only of mild swelling and some skin
       symptoms), but that he responded to specialist treatment and experienced no
       serious, persistent problems with using the hands or otherwise functioning
       physically as the result of this inflammatory disease (his biggest difficulties

                                                 4
  Case 2:19-cv-14736-SRC Document 17 Filed 06/05/20 Page 5 of 6 PageID: 959



       appear to have been related to his spine disease). These rheumatology records also
       give no indication that the claimant exhibited "constitutional" symptoms of
       inflammatory disease such as chronic fatigue, malaise, fever or weight loss.
       The claimant did undergo an independent physical exam in December 2015,
       performed by Dyana Aldea, M.D. (Ex. 5F): the claimant reported his severe pain
       symptoms and ongoing joint issues, but exhibited few of the clinical deficits
       observed in his pain management records; his gait was normal; strength was full
       in all extremities except in the left leg ( 4+/5 strength) with no neurological
       deficits; straight-leg raising was normal and grip and dexterity were intact in both
       hands.

       ...

       As noted previously, the claimant in his testimony reported experiencing very
       serious problems with sustained physical tasks ( even sitting for standing for a
       few minutes before needing to change position), significant lifting and use of the
       hands; he suggested he would not be capable of performing any fulltime work due
       to these symptoms. His pain management records make plain that he consistently
       exhibited an antalgic gait and some mild loss of grip and strength in the right
       hand/arm at least, with ongoing tenderness and pain affecting the low back and
       neck region. Still, these records likewise note that the claimant was never
       considered for surgery, and that he did report significant improvement following
       his numerous injection treatments in the neck and low back; while his symptoms
       clearly persisted to a degree, this does strongly suggest that the claimant even
       despite occasional flares in psoriatic arthritis (which also responded to treatment)
       retained some significant physical capability despite his symptoms. Indeed, the
       claimant over these years never exhibited atrophy in the muscles or required an
       assistive device; this suggests he was able to walk, if only over short distances, on
       a regular basis and to engage in normal if not strenuous activity. His hands may
       have at times exhibited active symptoms (particularly on the right), but the
       claimant was nonetheless able to perform some part-time work as a cook (though
       he was required to sit regularly when performing this work); otherwise he was
       able to groom himself, perform light household tasks independently, care for
       grandchildren, repair/use computers, and engage in other light activity which
       involved significant use of the hands. Indeed, the claimant in general remained
       capable of performing a fairly normal range of simple daily tasks of a non-
       strenuous variety throughout the period under consideration.

(Tr. 28-29.) Plaintiff has offered no support for his assertion that the evidence of greater

limitations in the use of his hands was undisputed. The ALJ discussed the issue extensively,

considered a wide array of contrary evidence, and explained his reasoning in detail. The


                                                 5
  Case 2:19-cv-14736-SRC Document 17 Filed 06/05/20 Page 6 of 6 PageID: 960



limitation to frequent handling, fingering and feeling, in the residual functional capacity

determination, is supported by substantial evidence.

       Last, Plaintiff argues that the ALJ’s residual functional capacity determination fails to

include certain nonexertional limitations. Plaintiff contends that the determination does not

reflect the evidence that Plaintiff’s ability to interact with others is limited. Again, Plaintiff’s

brief fails to recognize or engage with what the ALJ actually wrote:

       In interacting with others, the claimant has a mild limitation. The claimant did not
       specifically allege any significant problems getting along with others generally; in
       his function report (Ex. 5E) he reported no social problems or any significant
       mental problems in general. He is clearly capable of leaving his home and
       behaving appropriately in public. He was cooperative and appropriate with
       treating sources. He was irritable and disheveled during the independent mental
       exam (Ex. 3F), but this was clearly due to his disregard for being required to
       attend the examination. Otherwise, he exhibited no problems in general
       interacting with others appropriately. He experienced no significant limitations in
       this area overall.

(Tr. 25.) The ALJ assessed Plaintiff’s ability to interact with others and found only a mild

limitation. Plaintiff’s brief cited no contrary evidence. Plaintiff has failed to persuade this

Court that the ALJ’s omission of a limitation in his ability to interact with others at step four is

not supported by substantial evidence.

       Plaintiff has failed to persuade this Court that the ALJ erred in his decision, or that he

was harmed by any errors. This Court finds that the Commissioner’s decision is supported by

substantial evidence and is affirmed.



                                                             s/ Stanley R. Chesler
                                                          STANLEY R. CHESLER, U.S.D.J.
Dated: June 5, 2020



                                                   6
